Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, 14, 15, drawn to code rate of the uplink, classified in H04W28/22, H0472/0413, H04W72/1284, H04W72/1278.
II. Claim 16, drawn to slot determination, classified in H04W72/0446.
During a telephone conversation with George McGuire on 07/19/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-11, 14, 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1802839 (“Remaining issues for multiplexing UCI on PUSCH”, Qualcomm Incorporated herein as R1-1802839).

Regarding claims 1, 14, 15, R1-1802839 teaches a transmission method, comprising: 
in response to uplink control information being configured to be transmitted in a physical uplink shared channel (PUSCH) and the physical uplink shared channel not having an uplink shared channel (UL-SCH) (section 2.4, Title “UCI on PUSCH without UL-SCH), determining to transmit the uplink control information according to an actual code rate of the uplink control information and a preset threshold (section 2.4, in particular proposal 4, wherein Ct is the preset threshold, rcsi-1 is the actual code rate); 
wherein the preset threshold is determined according to a predetermined code rate and a predetermined beta value (section 2.4, Proposal 4, the preset threshold depends on the configured code rate and the configured beta offset value).


Regarding claim 2, R1-1802839 teaches the transmission method of claim 1, wherein the actual code rate of the uplink control information is acquired according to at least one of: a type of the uplink control information, a bit number of the uplink control information, a configured code rate, a modulation mode of the uplink control information, resources of the PUSCH, or a configured beta value (section 2.4, actual code rate as a function of parameters (CSI part 1 payload size, allocated number of REs to CSI part 1, and modulation order determined at UE for UCI), transmission of the UCI based on the comparison).

Regarding claim 9, R1-1802839 teaches the transmission method of claim 1, wherein determining the preset threshold according to the predetermined code rate and the predetermined beta value comprises: the preset threshold being r/ß or r/cß (section 2.4, code rate/beta); wherein r is the predetermined code rate and the predetermined code rate is a minimum value of a code rate corresponding to a modulation mode configured in a modulation coding table, ß is the predetermined beta value, and c is an adjustment factor (section 2.4, code rate based on the modulation order, beta).


Regarding claim 11, R1-1802839 teaches a transmission method, comprising: determining configuration information (section 2.1, CSI part 1 to fill empty reserved tones is that it can help eNB to do DTX detection; section 2.3, 2.4, the modulation order and resources are determined); and in response to uplink control information being to be transmitted in a physical uplink shared channel (PUSCH) and the PUSCH not having an uplink shared channel (section 2.3, 2.4, Title “UCI on PUSCH without UL-SCH), determining to transmit the configuration information according to an actual code rate of the uplink control information and a preset threshold (section 2.1, CSI part 1 to fill empty reserved tones is that it can help eNB to do DTX detection; section 2.3, 2.4, transmitting information according to the code rate and threshold); wherein the preset threshold is determined according to a predetermined code rate and a predetermined beta value (section 2.4, Proposal 4, the preset threshold depends on the configured code rate and the configured beta offset value).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1802839 (“Remaining issues for multiplexing UCI on PUSCH”, Qualcomm Incorporated herein as R1-1802839) in view of RAHMAN et al. (US 20190059013).

Regarding claim 3, R1-1802839 teaches the transmission method of claim 1, wherein the determining to transmit the uplink control information according to the actual code rate of the uplink control information and the preset threshold (section 2.4, actual code rate as a function of parameters (CSI part 1 payload size, allocated number of REs to CSI part 1, and modulation order determined at UE for UCI), transmission of the UCI based on the comparison)
However, R1-1802839 does not teach comprises: in response to the actual code rate being greater than or equal to the preset threshold, transmitting the uplink control information in the PUSCH.
But, RAHMAN et al. (US 20190059013) in a similar or same field of endeavor teaches comprises: in response to the actual code rate being greater than or equal to the preset threshold, transmitting the uplink control information in the PUSCH (claim 6, determine whether a UCI code rate associated with the symbols for the number of information bits for the second part of the N UCI parts exceeds a threshold code rate (c.sub.T)). 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAHMAN in the system of R1-1802839 to transmit the UCI in the PUSCH.
The motivation would have been to provide priority and optimal transmission based on the available of resources. 

Allowable Subject Matter
Claims 4-8, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/09/2022